Citation Nr: 9935258	
Decision Date: 12/20/99    Archive Date: 12/23/99

DOCKET NO.  98-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of lumbosacral strain prior to February 6, 1999.

2.  Entitlement to an evaluation in excess of 20 percent for 
residuals of lumbosacral strain from February 6, 1999.

3.  Entitlement to service connection for tinnitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel

INTRODUCTION

The veteran retired from active duty in July 1989 with more 
than 20 years of active service.  The present appeal ensues 
from an August 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky, which denied the benefits sought on appeal.

The Board initially notes that although having requested a 
personal hearing before the RO, the veteran failed to appear 
for the hearing scheduled for July 8, 1999.  Notice of the 
hearing was mailed to the veteran's address of record in June 
1999.  The record reveals that the veteran failed to appear 
for the hearing without filing a request for postponement.  
Accordingly, the Board will process the veteran's case as 
though his request for hearing has been withdrawn. 


FINDINGS OF FACT

1.  Prior to February 6, 1999, the veteran's disability 
residuals of lumbosacral strain were manifested by pain on 
forward flexion, backward extension and lateral flexion and 
he was diagnosed with mild, chronic back pain.

2.  From February 6, 1999, the veteran's residuals of 
lumbosacral strain were manifested by complaints of pain and 
clinical evidence of muscle spasm, but no more than moderate 
limitation of motion and no abnormal mobility on forced 
motion.  

3.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed tinnitus to his period of 
active service.    

4.  By a January 1990 rating decision, the RO denied 
entitlement to service connection for a cervical spine 
disorder.  The veteran was notified of the denial and of his 
appellate rights.

5.  The veteran did not file a timely Notice of Disagreement 
(NOD) from the RO's January 1990 rating decision.

6.  The evidence associated with the claims file subsequent 
to the RO's January 1990 rating decision is significant, when 
viewed in conjunction with the evidence previously of record, 
and it must be considered in order to fairly decide the 
merits of this claim.  

7.  There is no competent medical evidence of record linking 
the veteran's currently diagnosed cervical spine disorder to 
his period of active service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of lumbosacral strain prior to February 6, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (1999).
 
2.  The criteria for an evaluation in excess of 20 percent 
for residuals of lumbosacral strain from February 6, 1999 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5295 (1999).

3.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The RO's January 1990 rating decision denying entitlement 
to service connection for a cervical spine disorder is final.  
38 U.S.C.A. §§ 5108, 7105 (West 1991);  38 C.F.R. §§ 20.302, 
20.1103 (1999).  

5.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
cervical spine disorder.  38 U.S.C.A. § 5108 (West 1991);  
38 C.F.R. § 3.156(a) (1999). 

6.  The veteran's reopened claim for service connection for a 
cervical spine disorder is not well grounded.  38 U.S.C.A. § 
5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that (1)  he is entitled to a disability 
evaluation in excess of 20 percent for residuals of a 
lumbosacral strain;  (2)  he is entitled to service 
connection for tinnitus and that (3)  he has submitted new 
and material evidence to reopen his claim of entitlement to 
service connection for a cervical spine disorder.  

I. Entitlement to an increased evaluation for residuals of 
lumbosacral strain.

The veteran's claim for an increased evaluation for residuals 
of a lumbosacral strain is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (the "Court") has held that a mere 
allegation that a higher rating is justified due to an 
increase in severity of the service-connected condition is 
sufficient to render the claim well grounded.  Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992).  The Board is also satisfied 
that in the present case, all relevant facts have been 
properly developed and that the duty to assist the veteran 
has been met.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.1-4.14.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  

By rating decision dated January 1990, the RO granted service 
connection and assigned a 10 percent disability evaluation 
for residuals of a lumbosacral strain with an effective date 
of August 1, 1989.  By rating decisions dated February 1992 
and August 1997, the veteran's 10 percent disability 
evaluation for residuals of a lumbosacral strain was 
continued.  In August 1998, the veteran filed a claim seeking 
an increased rating for this disability.  By a May 1999 
rating decision (filed during the pendency of this appeal), 
the veteran's disability evaluation was increased from 10 to 
20 percent, with an effective date of February 6, 1999, the 
date of the veteran's most recent VA examination.  As the 
veteran has not expressed any desire to limit his appeal to a 
specific disability rating, the issue remains in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the 
Board must determine whether the veteran is entitled to an 
evaluation in excess of 10 percent prior to February 6, 1999 
and whether the veteran is entitled to an evaluation in 
excess of 20 percent from February 6, 1999.

The veteran's lumbosacral strain is currently evaluated as 20 
percent disabling under Diagnostic Code (DC) 5295.  DC 5295 
provides for a 20 percent disability evaluation for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion.  The next higher 
rating of 40 percent is warranted for severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  
In reviewing the present appeal, the Board also believes 
consideration should be given to DC 5292 and DC 5293.  DC 
5292 provides for a 20 percent evaluation for moderate 
limitation of motion, and a 40 percent rating for severe 
limitation of motion.  A 20 percent rating is appropriate 
under DC 5293 for moderate; recurrent attacks of 
intervertebral disc syndrome.  A 40 percent evaluation is 
warranted for severe; recurring attacks of intervertebral 
disc syndrome with intermittent relief.




A.  Entitlement to an evaluation in excess of 10 percent 
prior to February 6, 1999.

Service medical records show that the veteran was treated for 
chronic low back pain and diagnosed with chronic mechanical 
low back pain during service.  X-rays taken during service in 
May 1988 revealed mild narrowing of the L5-S1 level, but 
there was no evidence of acute fracture or dislocation.  
 
Post-service medical records reveal that the veteran 
continued to have problems with his back.  The veteran 
underwent a VA examination in September 1989.  At that time, 
his lumbar spine was well aligned with no deformity or 
tenderness.  The veteran had forward flexion of 60 degrees, 
backward extension of 20 degrees, lateral flexion to 30 
degrees and rotation to 20 degrees, all productive of mild 
back pain.  X-rays revealed degenerative narrowing of the L5-
S1 disc space without associated abnormalities.

The veteran was afforded another VA examination in January 
1992.  At that time he reported chronic low back pain and 
slight left buttock pain.  Physical examination revealed a 
full range of motion of the lumbar spine and slight palpatory 
tenderness in the L2-3 junction, but no paraspinal muscle 
spasm.  The veteran was diagnosed with mild chronic low back 
pain, mechanical in origin due to disc space loss at L5-S1.  

In March 1997, the veteran underwent a VA Agent Orange 
examination.  It was noted in the examination report that the 
veteran had good range of movement in the back.  The examiner 
indicated that the veteran's lumbosacral pain and right upper 
quadrant pain was most likely due to a pinched nerve.  X-rays 
of the lumbosacral spine taken in April 1997 revealed normal 
alignment of vertebral bodies.  There was narrowing of the 
intervertebral disc space at L5-S1 and mild end plate 
osteophyte formation throughout the lumbosacral spine.  No 
abnormalities in alignment, fractures or dislocations were 
noted.  The examiner's impression was degenerative disc 
disease at L5-S1.  A May 1997 EMG nerve conduction study 
revealed left lower lumbar radiculopathy at either the L5 or 
S1 level.  

After reviewing the foregoing evidence, the Board is 
satisfied that prior to February 6, 1999, the veteran's 
disability picture more closely approximated a 10 percent 
disability evaluation under DC 5295.  Prior to February 6, 
1999, the veteran's disability caused by residuals of a 
lumbosacral strain was manifested by pain on forward flexion, 
backward extension and lateral flexion and he was diagnosed 
with mild, chronic back pain.  The evidence does not show 
that the veteran had muscle spasm on extreme forward bending, 
and there is no evidence to show that the veteran had a 
severe lumbosacral strain associated with listing of the 
whole spine, a positive Goldthwaite's sign, marked limitation 
of motion, loss of lateral motion, narrowing or irregularity 
of joint space or any of these symptoms with abnormal 
mobility on forced motion.  Likewise, the veteran did not 
have moderate, recurring attacks of intervertebral disc 
syndrome, severe recurring attacks of intervertebral disc 
syndrome with intermittent relief, or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of a diseased disc, 
with little intermittent relief.  Finally, the veteran was 
not shown to have moderate or severe limitation of motion of 
the lumbar spine.  Therefore, the Board is satisfied that the 
veteran is not entitled to an evaluation in excess of 10 
percent prior to February 6, 1999.

In making this decision, the Board also considered whether 
there is evidence of pain on motion that demonstrates an 
additional functional loss due to pain (or fatigue, weakness 
or incoordination) so as to meet the criteria for a rating in 
excess of 10 percent under DC 5295 or DC 5292.  38 C.F.R. §§ 
4.40, 4.45;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  While 
the Board acknowledges that the veteran experienced pain on 
motion prior to February 6, 1999, the Board does not believe 
that the clinical evidence of record shows that the veteran 
suffered from any additional functional loss not already 
contemplated by the 10 percent evaluation. 


B.  Entitlement to an evaluation in excess of 20 percent from 
February 6, 1999.

Additional VA examinations of the veteran's lumbar spine were 
conducted in February 1999 and April 1999.  These VA 
examination reports show that the veteran complained of an 
increase in bouts of pain localized in the lumbar region 
after standing on hard surfaces for prolonged periods of 
time.  The veteran also indicated that he had experienced 
spasms over the previous six months.  Physical examination 
revealed mild tenderness along his paraspinous musculature in 
the lumbosacral region.  He was able to hyperextend to 15 
degrees, and lateral bend to 30 degrees.  The veteran 
reported that hyperextension and forward flexion seemed to 
exacerbate his low back pain.  Straight leg raising was 
negative.  There were 2+ patellar tendon reflexes and 1+ 
Achilles tendon reflexes.  There was normal sensory 
distribution in the lower extremities.  Muscle strength was 
reported to be 5/5.  X-rays showed no malalignment or 
fracture and revealed no evidence of a joint space at L5-S1.  
End plate osteophytes were evident at the L5-S1 level.  The 
radiologist's impression was that there was a progression of 
L5-S1 degenerative disc disease.  The examiner opined that 
the veteran had mechanical back pain, which was exacerbated 
while in service.  The April 1999 examination report shows 
that the veteran had forward flexion to 120 degrees.  The 
veteran had pain at 60 degrees and pain with strong 
resistance at 120 degrees.  He had extension of 15 degrees 
actively and 20 degrees passively.  The veteran had rotation 
to the left and right to 30 degrees, but had spasm in the 
midline with maximum rotation.  The veteran was able to 
lateral bend to 20 degrees and he did not have any pain or 
subjective complaints with lateral bending.  The examiner 
indicated that the veteran appeared to have stiff musculature 
over his lower back.  

It is readily clear from this evidence that the veteran's low 
back disability increased in severity as asserted by the 
veteran in his August 1998 request for an increased rating.  
However, the RO has already increased the evaluation from 10 
percent to 20 percent based on this increase in disability, 
and the Board finds that the preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent as of 
February 6, 1999.  

The evidence shows reduced backward extension, lateral 
flexion, rotation and spasm with maximum rotation.  However, 
such symptomatology is contemplated by the current 20 percent 
rating under DC 5295.  There is no evidence of severe 
limitation of motion of the lumbar spine.  Moreover, there is 
no evidence to show that the veteran has severe lumbosacral 
strain associated with listing of the whole spine, a positive 
Goldthwaite's sign, marked limitation of motion, loss of 
lateral motion, narrowing or irregularity of joint space or 
any of these symptoms with abnormal mobility on forced 
motion.  While the evidence shows that the veteran has some 
loss of lateral motion and an abnormality of the L5-S1 disc 
space, the veteran's symptomatology more nearly approximates 
the criteria set forth for a 20 percent evaluation and the 
Board finds that a 40 percent evaluation is not warranted.  
See 38 C.F.R. § 4.7 (1999).  Likewise, the evidence does not 
show that the veteran has been diagnosed with severe 
intervertebral disc syndrome with intermittent relief.  

Further, there is no clinical evidence that the veteran has 
additional functional loss due to pain (or fatigue, weakness 
or incoordination) so as to meet the criteria for a rating in 
excess of the current 20 percent under DC 5295 or DC 5292.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995). 

Additionally, the Board finds that the evidence of record 
does not present such an exceptional or unusual disability as 
to warrant an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the instant case, 
the veteran has not asserted or shown that his back 
disability alone has caused marked interference with 
employment, necessitated frequent periods of hospitalization 
or otherwise renders impracticable the application of the 
regular schedular standards.  Consequently, the Board 
determines that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 157 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).   
In closing, the Board emphasizes that it does not doubt the 
sincerity of the veteran's claim that the residuals of his 
lumbosacral strain result in significant impairment.  
However, under the applicable diagnostic criteria which the 
Board must consider, the preponderance of the evidence is 
against entitlement to a rating in excess of 20 percent at 
this time.  It follows that the reasonable doubt provisions 
of 38 U.S.C.A. § 5107(b) do not otherwise permit a favorable 
resolution of the appeal.  The veteran may always advance a 
new claim for an increased rating should the severity of the 
disability increase in the future. 


II. Entitlement to service connection for tinnitus.

The veteran claims that he is entitled to service connection 
for tinnitus as a result of acoustic trauma during his period 
of active service.  The VA may pay compensation for 
disability resulting from personal injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  See 
38 U.S.C.A. § 1131 (West 1991).  However, the threshold 
question that must be answered in this case is whether the 
veteran has presented a well-grounded claim for service 
connection.  

A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. § 
5107(a) (West 1991); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994);  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  If 
the evidence presented by the veteran fails to meet this 
threshold level of sufficiency, no further legal analysis 
need be made as to the merits of the claim.  Boeck v. Brown, 
6 Vet. App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1999), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

The veteran's service medical records reflect that in 
February 1975 the veteran was treated for otitis media, an 
inflammation of the middle ear marked by pain, fever, 
dizziness, and abnormalities of hearing.  Franzen v. Brown, 9 
Vet. App. 235, 237 (1996).  However, there is no indication 
that he was diagnosed with tinnitus.  Post-service medical 
records show that the veteran experiences constant ringing in 
his left ear.  A March 1997 VA examination report reflects 
that the veteran attributed the constant ringing in his left 
ear to exposure to heavy explosions during service.  An April 
1997 VA examination report also reflects that the veteran was 
diagnosed with tinnitus.  A May 1997 VA Audio examination 
reflects that the veteran has constant tinnitus at 
approximately 3000 Hz.  

The evidence shows that the veteran was treated for otitis 
media during service, and that he currently suffers from 
tinnitus.  However, there is no evidence beyond the 
statements of the veteran linking his current tinnitus to any 
acoustic trauma experienced during service.  As a lay person, 
the veteran is not competent to offer an opinion that 
requires medical expertise, such as the cause of or etiology 
of his tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (holding that laypersons are not competent to 
offer medical opinions).  Because there is no evidence 
linking the veteran's current disability to his period of 
active service, the veteran's claim for entitlement to 
service connection for tinnitus is not well grounded and must 
be denied.

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as a medical 
opinion that his currently diagnosed tinnitus is 
etiologically related to in-service acoustical trauma.  
Accordingly, there is no further duty on the part of VA to 
inform the veteran of the evidence necessary to complete his 
application for this benefit.  38 U.S.C.A. § 5103 (West 
1991); McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997).


III.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disorder.

The veteran requests the Board to reopen his claim for 
service connection for a cervical spine disorder on the basis 
that he has submitted new and material evidence that well 
grounds his claim.  He contends that he has experienced 
tingling and pain in his neck and pain in his fingers since 
his discharge from service.  Service connection for a 
cervical spine disorder was last considered and denied by the 
RO in January 1990.  The RO denied the veteran's claim on the 
basis that the evidence of record did not establish that the 
veteran suffered from a cervical spine disorder.  The 
evidence considered by the RO at the time of the denial 
consisted of service medical records dated June 1967 to May 
1989 and a September 1989 VA examination report.  
Collectively, this evidence showed that during service, the 
veteran complained of stiffness in his neck brought on by the 
termination of smoking.  In September 1989, the veteran had a 
negative neck examination.  His range of motion was within 
normal limits, without pain and x-rays were normal. 

As a general rule, within one year from the date of mailing 
the notice of an RO's decision, a NOD must be filed in order 
to initiate an appeal of any issue adjudicated by the RO.  
38 U.S.C.A. § 7105(a), (b)(1) (West 1991).  If a NOD is not 
filed within the prescribed period, the RO's determination 
becomes final.  38 U.S.C.A. § 7105(c).  Once an RO's decision 
becomes final, absent submission of new and material 
evidence, the claim may not thereafter be reopened or 
readjudicated by the VA.  38 U.S.C.A. § 5108;  38 C.F.R. § 
3.156(a) (1999).  The Board is obligated to review all 
evidence submitted since the claim was disallowed by a final 
decision and if the Board's decision is favorable to the 
veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999);  
Winters v. West, 12 Vet. App. 203 (1999).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself and in connection with evidence previously assembled 
is so significant that it must be considered to decide fairly 
the merits of the claim.  38 C.F.R. § 3.156(a).  A three 
pronged analysis is used to determine whether evidence is 
"new and material" as defined by 38 C.F.R. § 3.156(a).  
First, it must be determined whether the newly presented 
evidence "bears directly and substantially upon the specific 
matter under consideration," i.e., whether it is probative 
of the issue at hand.  Secondly, the evidence must be shown 
to be actually "new," that is, not of record when the last 
final decision denying the claim was made, and finally, a 
determination must be made as to whether the evidence "is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.  Hodge, supra.  
Upon reopening the claim, a determination must then be made 
as to whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a)(West 1991).  If the claim is well 
grounded, the claim may then be evaluated on the merits after 
ensuring that the duty to assist pursuant to 38 U.S.C.A. 
5107(b) (West 1991) has been fulfilled.  See Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).

Pertinent evidence associated with the claims file since the 
RO's January 1990 denial includes:  (1) VA examination 
reports dated March 1997, April 1997, May 1997 (including an 
EMG report from the Indianapolis VAMC), February 1999 and 
April 1999, and (2) medical records dated April 1994 to June 
1994 from Kenneth M. Maynard, D.O. with Brownsburg Family 
Medical Center.  Collectively this evidence shows continued 
complaints of cervical spine pain.  By history, the veteran 
has been diagnosed with spondylolysis.  Other diagnoses 
contained in this medical evidence includes status post 
laminectomy and surgery at C5-C6, mild degenerative disc 
disease at C5-C6 and C6-C7, and it has been noted that the 
veteran had small bilateral posterior projecting osteophytes 
at C5-C6 and C6-C7. 

In this case, the Board finds that the recently submitted 
evidence is both new and material.  In this regard, the 
evidence establishes that the veteran currently has a 
diagnosed cervical spine disorder.  This competent evidence 
was not previously available to the RO in January 1990 and as 
noted at that time, the evidence did not shown a cervical 
spine disability.  The evidence added to the record is 
significant in that it clearly shows that the veteran does 
have a cervical spine disability, and such evidence must be 
considered in connection with evidence previously assembled 
to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.  

Having reopened the veteran's claim, the next question before 
the Board is whether the veteran's claim for service 
connection for a cervical spine disorder is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  As previously indicated, 
a well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  In this 
regard, in order to establish a well-grounded claim, the 
veteran has the burden of submitting evidence of (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of an in service 
occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in service disease 
or injury and the current disability.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F.3d. 1464 
(Fed. Cir. 1997).  The veteran may also establish a well-
grounded 
claim for service connection under the chronicity provision 
of 38 C.F.R. § 3.303(b) (1999).

The evidence of record establishes that the veteran suffers 
from a current cervical spine disability, but there is no 
competent medical evidence of record linking the veteran's 
current disability to his period of active service.  There is 
no evidence beyond the statement of the veteran linking his 
current cervical spine disability to his period of active 
service.  Again, as a lay person, the veteran is not 
competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of his cervical 
spine disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Because the veteran has failed to prove this 
essential element of his claim, his claim for service 
connection for a cervical spine disorder is not well grounded 
and must be denied on that basis. 

The Board also acknowledges that in a VA Form 9, the veteran 
indicated that additional medical records exist regarding 
treatment that he has received for his cervical spine 
disorder and he provided the Board with the names and 
addresses of the medical providers.  The veteran has given no 
indication that these medical records contain evidence that 
would well ground his claim for service connection for a 
cervical spine disorder.  Further, in light of the Board's 
decision that the veteran's claim for service connection for 
a cervical spine disorder is not well grounded, the Board is 
under no obligation to assist the veteran in the development 
of this claim.  See Morton v. West, (holding that absent the 
submission of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim).  The veteran is informed that should 
such evidence provide the necessary nexus medical opinion 
currently absent from the record, he may submit such for 
consideration by the RO.  



ORDER

1.  An evaluation in excess of 10 percent for residuals of 
lumbosacral strain prior to February 6, 1999 is denied.

2.  An evaluation in excess of 20 percent for residuals of 
lumbosacral strain from February 6, 1999 is denied.  

3.  Service connection for tinnitus is denied.

4.  New and material evidence having been submitted, the 
claim of entitlement to service connection for a cervical 
spine disorder is reopened; however, the claim for service 
connection for a cervical spine disorder is not well grounded 
and must be denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

